Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered January 3, 1995, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*587The defendant’s contention that the trial court impermissibly intervened in the cross-examination of the defendant was not preserved for appellate review (see, CPL 470.05 [2]; People v Charleston, 56 NY2d 886; People v Gonzalez, 183 AD2d 783). In any event, the trial court’s questioning of the defendant was proper (see, People v Yut Wai Tom, 53 NY2d 44; People v De Jesus, 42 NY2d 519).
The defendant has failed to preserve his claim that the trial court improperly marshaled the evidence in the prosecution’s favor (see, CPL 470.05 [2]; People v Bacchus, 183 AD2d 720; People v McDonald, 144 AD2d 701, 702). In any event, we find no improvident exercise of that discretion here. The court is not required to explain all of the contentions of both parties, or outline all inconsistencies in the evidence (see, People v Saunders, 64 NY2d 665). Rather, it is required only to provide, in its discretion, a sufficient statement of facts to explain, as far as is practicable, the application of the law to the facts (see, CPL 300.10 [2]; People v Bonney, 222 AD2d 687; People v Geattys, 200 AD2d 585). Bracken, J. P., Rosenblatt, Ritter and Luciano, JJ., concur.